[Cite as State v. Reed, 2019-Ohio-2328.]

                               COURT OF APPEALS OF OHIO

                              EIGHTH APPELLATE DISTRICT
                                 COUNTY OF CUYAHOGA

STATE OF OHIO                                    :

                 Plaintiff-Appellee,             :
                                                          No. 107582
                 v.                              :

WILLIAM REED,                                    :

                 Defendant-Appellant.            :


                                JOURNAL ENTRY AND OPINION

                 JUDGMENT: AFFIRMED
                 RELEASED AND JOURNALIZED: June 13, 2019


          Criminal Appeal from the Cuyahoga County Court of Common Pleas
                             Case No. CR-18-625450-A


                                           Appearances:

                 Michael C. O’Malley, Cuyahoga County Prosecuting
                 Attorney, and Glen Ramdhan, Assistant Prosecuting
                 Attorney, for appellee.

                 Mark A. Stanton, Cuyahoga County Public Defender, and
                 David Martin King, Assistant Public Defender, for
                 appellant.


LARRY A. JONES, SR., J.:

                   Defendant-appellant William Reed (“Reed”) appeals his drug

trafficking convictions that were entered after a plea. For the reasons that follow,

we affirm.
               In January 2018, Reed was arrested by the Cleveland police. The

police knew him to be a drug dealer and human trafficker and, prior to his arrest,

had been conducting surveillance of him.

               On the day of the arrest, the police saw Reed’s minivan in the

driveway of a house that drug addicts and prostitutes were known to frequent. Reed

came out of the house and left in his minivan. Later that day, he picked up his

codefendant, T.T., whom the state described as a “prostitute for him in his

enterprise,” and she drove the minivan and Reed was a passenger.

               The police watched as T.T., whose license they knew was suspended,

drove the vehicle to a bank, where they observed Reed engage in what appeared to

be a “hand-to-hand drug transaction” in the parking lot. After the transaction, T.T.

and Reed left the parking lot, with T.T. still driving, and the police stopped her for a

traffic infraction, i.e., making several turns without signaling, and for driving under

a suspended license.

               When the stop was effectuated, Reed got out of the vehicle and

attempted to leave the scene. The police arrested him for wrongful entrustment of

a vehicle and searched him incident to arrest. They recovered 16 individually

wrapped bags of crack cocaine and nine individually wrapped bags of heroin from

his jacket pockets. The heroin was gray in color, which indicated to the police that

it was likely mixed with Fentanyl. The police also seized $323 and two cell phones

from Reed.
              In February 2018, Reed was charged in an eight-count indictment

with various drug-related offenses and specifications.         In June 2018, after

negotiations with the state, Reed pled guilty to three amended counts of drug

trafficking, with forfeiture of the $323, one of the cell phones, and the minivan. The

court sentenced Reed to a 46-month prison term. He was also sentenced for

probation violations that resulted in two other cases because of this case. Reed now

appeals, and in his sole assignment of error he contends that his plea was not

knowingly and voluntarily made. We disagree.

              Crim.R. 11(C) governs the process by which a trial court must inform

a defendant of certain constitutional and nonconstitutional rights before accepting

a felony plea of guilty or no contest. The underlying purpose of Crim.R. 11(C) is to

convey certain information to a defendant so that he or she can make a voluntary

and intelligent decision regarding whether to plead guilty. State v. Schmick, 8th

Dist. Cuyahoga No. 95210, 2011-Ohio-2263, ¶ 5.

              To ensure that a defendant enters a plea knowingly, voluntarily, and

intelligently, a trial court must engage in an oral dialogue with the defendant in

accordance with Crim.R. 11(C)(2). State v. Engle, 74 Ohio St.3d 525, 527, 660

N.E.2d 450 (1996). Crim.R. 11(C)(2) requires that a trial court determine from a

colloquy with the defendant whether the defendant understands (1) the nature of

the charge and maximum penalty, (2) the effect of the guilty plea, and that upon

acceptance of the plea, the court may proceed with judgment and sentence, and (3)

the constitutional rights waived by a guilty plea. State v. Hussing, 8th Dist.
Cuyahoga No. 97972, 2012-Ohio-4938, ¶ 18. The constitutional rights include the

rights to a jury trial, to confront witnesses, to have compulsory process to obtain

witnesses in the defendant’s favor, and to require the state to prove the defendant’s

guilt beyond a reasonable doubt at a trial at which the defendant cannot be

compelled to testify against himself or herself. Crim.R. 11(C)(2)(c); State v. Hinton,

8th Dist. Cuyahoga No. 102710, 2015-Ohio-4907, ¶ 21.

               Our review of a plea depends on the alleged violation. Reed raises an

alleged constitutional violation. Strict compliance is required if an appellant raises

a violation of a constitutional right delineated in Crim.R. 11(C)(2)(c). When the trial

court fails to explain the constitutional rights set forth in Crim.R. 11(C)(2)(c), it is

presumed the plea was entered involuntarily and unknowingly and therefore the

plea was invalid. State v. Clark, 119 Ohio St.3d 239, 2008-Ohio-3748, 893 N.E.2d

462, ¶ 31.

               According to Reed, the trial court misinformed him of his

constitutional rights by advising him as follows:

      You have the right to confront witnesses who would testify against you
      at trial, and you would do that by being in the courtroom listening to
      their testimony and having your attorney cross-examine those
      witnesses to test the truthfulness of your testimony.

(Emphasis added.)

               Thus, the trial court used the word “your” instead of “their.”

However, the failure to use the exact language contained in Crim.R. 11(C) in

informing a criminal defendant of his or her constitutional rights is not grounds for
vacating a plea as long as the record shows that the trial court explained these rights

in a manner reasonably intelligible to the defendant. State v. Veney, 120 Ohio St.3d

176, 2008-Ohio-5200, 897 N.E.2d 621, ¶ 18, citing State v. Ballard, 66 Ohio St.2d

473, 479-480, 423 N.E.2d 115 (1981).

               The subject paragraph stated by the trial court clearly is referring to

the waiver of Reed’s right to confrontation. To the extent that he contends that trial

court’s misplaced pronoun confused him on his right to remain silent, the trial court

unequivocally advised him that: “you have the right not to testify at trial. You cannot

be forced to testify against yourself. If you elect to remain silent during the trial,

your silence cannot be used against you in any form or fashion to prove your guilt.

On the other hand, if you want to testify, you have the absolute right to do that.”

               Prior to accepting his plea, the trial court asked Reed if he understood

all of his rights; Reed indicated that he did. The record does not show any confusion.

We therefore find that the trial court strictly complied with advising Reed on the

constitutional rights he was waiving. The sole assignment of error is overruled.

               Judgment affirmed.

      It is ordered that appellee recover from appellant costs herein taxed.

      The court finds there were reasonable grounds for this appeal.

      It is ordered that a special mandate issue of this court directing the common

pleas court to carry this judgment into execution. The defendant’s convictions

having been affirmed, any bail pending is terminated. Case remanded to the trial

court for execution of sentence.
      A certified copy of this entry shall constitute the mandate pursuant to Rule 27

of the Rules of Appellate Procedure.



LARRY A. JONES, SR., JUDGE

PATRICIA ANN BLACKMON, P.J., and
KATHLEEN ANN KEOUGH, J., CONCUR